DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species VI – Fig. 6, claims 1-3, 5, 7-11, 24-30, 36, 37 and 39 in the reply filed on 03/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-11, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangrum US 9,362,209 B1.
Regarding claims 1, Mangrum discloses:
A leadless signal isolator IC package (Figs. 1-4), comprising:
a leadframe (12) including a die paddle (14) having opposing first and second surfaces, the first surface to support a die and the second surface being exposed on an exterior surface of the IC package; and
a die (32) supported by the die paddle, the die having a width,
wherein a width of the second surface of the die paddle is less than the width of the die (see Fig. 4).
Regarding claim 2, Mangrum discloses:
wherein the die includes pads (36) located within the width of the second surface of the die paddle.
Regarding claim 7, Mangrum discloses:

Regarding claim 8, Mangrum discloses:
wherein the leadframe includes at least one tie bar (22) exposed on a side of the signal isolator package.
Regarding claim 9, Mangrum discloses:
wherein a first creepage distance comprises an edge of the at least one tie bar (22) to an edge of an edge of the signal isolator package.
Regarding claim 10, Mangrum discloses:
wherein the at least one tie bar comprises first and second tie bars (22).
Regarding claim 11, Mangrum discloses:
A leadless signal isolator IC package, comprising:
a leadframe including a die paddle having opposing first and second sides, the first side comprising a first surface to support a die and the second side including second and third 10 surfaces being exposed on an exterior surface of the IC package; and 
a die supported by the die paddle, the die having a width.
Regarding claim 36, Mangrum discloses:
A method for providing a leadless signal isolator IC package, comprising
employing a leadframe (12) including a die paddle (14) having opposing first and second surfaces, the first surface to support a die and the second surface being exposed on an exterior surface of the IC package; and
employing a die (32) supported by the die paddle, the die having a width,
wherein a width of the second surface of the die paddle is less than the width of the die (see Fig. 4).
Regarding claim 37, Mangrum discloses:
A method of providing a leadless signal isolator IC package, comprising:

employing a die (32) supported by the die paddle, the die having a width.

Claim(s) 24, 25 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ancheta et al. US 2020/0185234 A1.
Regarding claim 24, Ancheta discloses:
A leadless signal isolator IC package (Figs. 1-9), comprising:
a leadframe (304) having first and second die paddles (308s) each having opposed first and second surfaces;
a first die (202) supported by the first surface of the first die paddle; and 
a second die (206) supported by the first surface of the second die paddle, 
wherein the second surface of the first die paddle is exposed on exterior surface of the package, and wherein the second surface of the second die paddle is exposed on the exterior surface of the package.
Regarding claim 25, Ancheta discloses:
wherein the second surface of the first die paddle is aligned with the first die.
Regarding claim 39, Ancheta discloses:
A method of providing a leadless signal isolator IC package (Figs. 1-9), comprising:
employing a leadframe (304) having first and second die paddles (308s) each having opposed first and second surfaces;
employing a first die (202) supported by the first surface of the first die paddle; and
employing a second die (206) supported by the first surface of the second die paddle, 
.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangrum, as applied to claim 1 above, in view of Ancheta et al. US 2020/0185234 A1.
Regarding claim 3, Mangrum does not disclose:
wherein isolated domains reside on separate first and second die.
Ancheta discloses a publication from a similar field of endeavor in which:
wherein isolated domains reside on separate first (202) and second die (206) (Figs. 1-9).
It would have been obvious to one skilled in the art to employ the first and second die configuration having isolated domains in order to increase the functionality of the overall packaged leadframe.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangrum, as applied to claim 1 above, in view of Gizara US 2005/0024908 A1.
Regarding claim 5, Mangrum does not disclose:
wherein the die includes first and second voltage domains.
Gizara discloses a publication from a similar field of endeavor in which:
wherein the die includes first and second voltage domains (Fig. 1; 100, para 0018).
.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancheta, as applied to claim 25, in view of Mangrum US 9,362,209 B1.
Regarding claims 26-28 and 30, Ancheta does not disclose:
(claim 26) wherein a width of the second surface of the first die paddle is less than a width of the first die; (claim 27) wherein the second surface of the second die paddle is aligned with the second die; (claim 28) wherein a width of the second surface of the second die paddle is less than a width of the second die; (claim 30) wherein the first and second die are electrically isolated from each other.
Ancheta discloses a publication from a similar field of endeavor in which:
(claim 26) wherein a width of the second surface of the first die paddle is less than a width of the first die (Fig. 4); (claim 27) wherein the second surface of the second die paddle is aligned with the second die (Fig. 4); (claim 30) wherein the first and second die are electrically isolated from each other (Fig. 4)
It would have been obvious to one skilled in the art to employ the same configuration of of Mangrum within the second surface of the second die paddle such that “(claim 28) a width of the second surface of the second die paddle is less than a width of the second die” in order to at least increase adhesion of the encapsulating material by having recessed portions of the die paddle and the leads.
Regarding claim 29, The examiner does not give patentable weight in regards to the claim limitation stating that “wherein the first and second die are formed from a single die”  since such a limitation is taken to be a product-by-process limitation and is considered nonlimiting. A product by process claim is directed to the product per se, no matter how actually made. See In 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894